Citation Nr: 0302484	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), current rated 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to January 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 50 percent evaluation for PTSD, effective from March 
22, 2000 (the date on which he filed his successful 
application to reopen his claim for VA compensation for this 
disability).  See 38 C.F.R. § 3.400 (2002).  The veteran is 
appealing the 50 percent rating awarded to him and contends 
that the severity of his PTSD warrants the assignment of a 
higher evaluation.


FINDINGS OF FACT

1.  For the period from March 22, 2000, to August 1, 2002, 
the veteran's service-connected PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.

2.  For the period commencing on August 2, 2002, the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, judgment, thinking, 
or mood, due to suicidal ideation, occasional panic attacks 
and depression which adversely affect his ability to function 
independently, appropriately, or effectively; with impaired 
impulse control, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting) and an inability to establish 
and maintain effective relationships. 




CONCLUSIONS OF LAW

1.  For the period from March 22, 2000 to August 1, 2002 the 
criteria for an increased evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  For the period commencing on August 2, 2002, the criteria 
for a 70 percent evaluation, and no higher, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with notice of 
the VCAA in a Statement of the Case dated May 2002, in which 
it provided the veteran with notice of the VCAA-compliant 
duty-to-assist provisions of the revised version of 38 C.F.R. 
§ 3.159 (2002).  In addition to this, in correspondence dated 
July 2002 the RO provided him with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence pertinent to his claim.  The veteran has been made 
aware of the information and evidence necessary to 
substantiate his claim for a rating increase for PTSD and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  He has also been provided with VA psychiatric 
examinations which address the increased rating claim on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's military records show that he served in Vietnam 
as a helicopter door gunner and was awarded the Air Medal.  
His official unit history indicates that he participated in 
combat against enemy forces during his tour of duty in 
Vietnam.  Current medical records show that he has a 
diagnosis of chronic PTSD.  On March 22, 2000, he 
successfully applied to reopen his claim of entitlement to VA 
compensation for this psychiatric disability and was granted 
service connection and a 50 percent evaluation for PTSD in a 
June 2001 rating decision.

The pertinent evidence shows that the veteran received 
counseling and pharmacological therapy for his PTSD symptoms.  
The veteran participated in a VA-administered PTSD recovery 
program from February - March 2000.  The program notes show 
that the veteran actively participated in the program and 
appeared earnest in his intent to learn methods in 
controlling his PTSD symptoms. The veteran reported that he 
experienced frequent memory flashbacks, intrusive thoughts 
and auditory quasi-hallucinations related to his combat-
related stressors from his military service in Vietnam.  He 
reported that among his other problems were difficulty 
controlling his anger and also sleeping problems related to 
his PTSD.  According to the veteran, he averaged only 1 to 11/2 
hours of sleep per night.  He reported that he masked his 
true feelings of sadness under a veneer of joviality.  He 
stated that he had suicidal ideation but without any actual 
plans and that he was ambivalent about his own death.  He 
stated that he was unemployed due to a previous work-related 
accident and then a subsequent motor vehicle accident and 
that his physician never released him for return to work.  He 
expressed economic concerns as he believed that his 
Supplemental Security Income and VA compensation did not 
provide him with sufficient income to live on his own.  He 
reported that he had a grown son who lived in another state 
and that he and his son remained close and in frequent 
telephone contact with each other.  At the time of the 
program he reported that he had a girlfriend and indicated 
that he was having domestic problems.  

During psychiatric interviews conducted in February and March 
2000 during the course of the above PTSD recovery program, 
the veteran exhibited adequate hygiene and grooming and 
wearing clean clothing.  His affect was blunted and he 
demonstrated little emotion.  His eye contact was appropriate 
and he was forthcoming with information when queried.  He 
reported having suicidal ideations but appeared to be stable 
and did not present a threat to himself or others.  He was 
diagnosed with PTSD and assigned a Global Assessment of 
Functioning (GAF) score which was primarily at 65, indicating 
some mild psychiatric symptomatology (e.g., depressed mood 
and mild insomnia) and some difficulty in social, 
occupational and scholastic functioning but generally being 
able to function well and have some meaningful interpersonal 
relationships.

In a personal written lay witness statement dated July 2000, 
Ms. S.L. related that the veteran had an extremely short and 
explosive temper and was very quickly and easily angered by 
questions and was also uncommunicative, emotionally distant 
and isolated at times.  He avoided crowds and when confronted 
with stimuli which reminded him of his combat experiences he 
reacted in an avoidant manner and sought to place distance 
between himself and the adverse stimuli.  S.L. reported that 
the veteran slept very poorly at night and had a history of 
at least one incident in which he locked himself in his 
bedroom with his pain medication and contemplated committing 
suicide by taking an overdose of the pills.  S.L. also 
reported that there were several other incidents in which the 
veteran had active suicidal ideation.  S.L. believed that the 
veteran had problems acknowledging his own feelings and 
emotions and admitting to his own negative actions and their 
consequences.  S.L. reported that the veteran had been 
previously married and divorced four times.  

The report of a private psychiatric evaluation conducted on 
April 16, 2001, shows that the veteran reported having poor 
and disturbed sleep, nightmares, intrusive thoughts, 
flashbacks, over-sensitivity to noise, an exaggerated startle 
response, irritability and a quickness to anger, emotional 
detachment, a foreshortened sense of his own future, social 
withdrawal, emotional lability, anxiety, poor concentration 
ability, anxiousness when exposed to war-reminiscent stimuli 
and avoidance.  He denied having any history of violence to 
others but admitted to having a tendency, when he was angry, 
to break objects and to injure himself by punching his hand 
against heavy or hard objects.

On mental status examination in April 2001 the veteran was 
alert and oriented on all spheres.  His mood was adequate and 
he was cooperative during the interview.  His recall 
abilities were fair and his other faculties of memory were 
good.  Cognitively, he displayed good concrete and fair 
abstract thinking.  His speech was clear and comprehensible. 
His formal judgment was assessed as good but his social 
judgment was deemed to be poor.  He denied having suicidal, 
homicidal or paranoid ideations or hallucinations and did not 
display psychotic symptomatology.  His insight and 
reliability were good.   However, his attention span and 
concentration were poor and he displayed poor eye contact and 
presented with a blunted affect.  The examining 
psychiatrist's impression was that the veteran's PTSD had 
significantly and negatively impacted upon his emotional 
well-being, his ability to sustain meaningful relationships 
and his interpersonal skills.  He had a long history of 
various jobs and appeared to have difficulty holding onto 
them.  He also suffered from chronic symptoms of major 
depression.  However, he was not psychotic, suicidal or 
homicidal.  The Axis I diagnoses were PTSD, moderate and 
recurrent major depression, and pain disorder with his 
general medical condition.  He was assessed with a GAF score 
of 60, indicating moderate symptoms (e.g., occasional panic 
attacks) and moderate difficulty in social, occupational or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers) and was deemed to be competent to handle his 
own finances.

In a June 2002 lay witness statement the veteran's live-in 
girlfriend, Ms. D.M., reported that she had been living with 
the veteran for over two years and that during this time he 
experienced periods of depression and also had moments of 
violent outbursts and of forgetfulness and disorientation.  
He also displayed suicidal ideation.  According to D.M., on 
March 13, 2002, the veteran took an overdose of pills but it 
turned out that the medication he used was not the type that 
would be fatal.  D.M. reported that she was taking care of 
the veteran's medication as he was unable to care for himself 
and he also prepared his meals and cleaned his laundry for 
him. 

The report of an August 2, 2002 VA psychiatric evaluation 
shows that the veteran was not receiving any counseling or 
psychotropic medication for his PTSD at the time.  He 
reportedly had last been hospitalized 18 years earlier for 
back surgery to treat disc problems.  He had several children 
who did not live with him and with whom he maintained 
contact.  He had no social relationships outside of his live-
in girlfriend.  He was prone to be easily angered over small 
things and would have episodes in which he became verbally 
abusive towards others approximately three times per month.  
The examiner noted that the veteran had reported a suicide 
attempt in March 2002 by drug overdose.  He reportedly 
maintained minimal personal hygiene only at the urging of his 
girlfriend.  He had vivid intrusive thoughts and flashbacks 
of Vietnam.  He admitted to having depression, sleep 
difficulties in which he slept only one hour per night, 
short-term memory problems and occasional panic attacks.  
However, he denied having obsessive or ritualistic behaviors.  
The examiner noted that the veteran displayed some impulse 
control deficit and cited one incident in which the veteran 
summoned the police during a fight with his girlfriend in the 
hope that the police would negotiate the dispute.  The 
diagnosis was PTSD with a GAF score of 53.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2002).

This case is based on appeal of an RO decision which awarded 
the initial grant of service connection for PTSD, effective 
from March 22, 2000.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected psychiatric 
disability, from March 22, 2000, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is currently rated under 
the criteria sort forth in 38 C.F.R. § 4.130, Diagnostic Code 
9411.  He is presently appealing the 50 percent evaluation 
assigned.  According to Diagnostic Code 9411, assignment of a 
50 percent evaluation for PTSD is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Assignment of a 70 percent evaluation for PTSD is warranted 
where there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Applying the facts of the case to the aforementioned 
regulations, we find that the evidence does not support an 
allowance of a disability evaluation higher than 50 percent 
for PTSD for the period from March 22, 2000, to August 1, 
2002.  The evidence pertaining to this period of time shows 
that the veteran exhibited adequate hygiene and grooming and 
appeared able to relate adequately with others in his PTSD 
recovery program.  His GAF scores ranged mostly from 60 to 65 
during this period, indicating mild to moderate psychiatric 
symptomatology (e.g., depressed mood and mild insomnia) and 
moderate difficulty in social, occupational and scholastic 
functioning.  The aggregate of the evidence tends to present 
a disability picture of occupational and social impairment by 
PTSD due to disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships which more closely approximates the 
criteria for a 50 percent evaluation under Diagnostic Code 
9411.  Therefore, we do not find that assignment of a rating 
greater than 50 percent is warranted for the period from 
March 22, 2000 to August 1, 2002.

We note, however, that the June 2002 lay witness statement of 
the veteran's live-in girlfriend, Ms. D.M., indicated that 
the veteran was experiencing a decline in his social 
functioning.  This was corroborated by the VA examination of 
August 2, 2002, which shows that the veteran evidently had 
deficits in his personal motivation to maintain his personal 
hygiene and needed his girlfriend to provide the impetus to 
tend to his own grooming and cleanliness.  There is also 
evidence that he experiences occasional panic attacks and 
heightened PTSD symptoms which included memory flashbacks and 
intrusive thoughts relating to his combat experiences.  He 
also experienced problems controlling his mood and displayed 
impaired social judgment and impulse control, as illustrated 
by his account of how he had once summoned police officers to 
his home during a personal dispute with his girlfriend with 
the erroneous expectation that the police would arbitrate 
their differences.  We are of the opinion that the August 2, 
2002 VA examination report tends to indicate that the 
veteran's PTSD symptomatology had undergone an increase in 
its severity over and above 50 percent.  Resolving all doubt 
in favor of the veteran, we therefore find that the 
disability picture presented by the evidence more closely 
approximates the criteria for a 70 percent evaluation for 
PTSD under Diagnostic Code 9411 as of August 2, 2002.  See 38 
C.F.R. §§ 4.3, 4.7 (2002).  

Assignment of a 100 percent rating is not warranted at this 
time for the veteran's PTSD.  The evidence does not 
demonstrate that he has total occupational and social 
impairment from PTSD due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  We note that he previously reported that he was 
disabled from work as a result of a nonservice-connected 
employment-related accident and an automobile accident.  We 
also note that the veteran was not psychotic or delusional 
and that he was oriented on all spheres.  Notwithstanding his 
suicidal ideation and alleged attempt in March 2002, the VA 
examiner who evaluated the veteran in August 2002 did not 
deem him to be a danger to himself or others.  In view of the 
foregoing, we do not find that the evidence supports the 
assignment of a 100 percent schedular rating for PTSD.



ORDER

For the period from March 22, 2000 to August 1, 2002, the 
claim for an increased evaluation in excess of 50 percent for 
service-connected PTSD is denied.

For the period commencing on August 2, 2002, assignment of a 
70 percent evaluation, and no higher, is granted for service-
connected PTSD.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

